DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 1-20 have been fully considered but they are not persuasive
With respect to the last office action, Applicant discusses the claims limitations, the prior arts 
record (PARs), the office action and further argues that the PARs do not teach the claims limitations (see Applicant’s Remarks)
	In response, Examiner notes Applicant’s arguments, however, as discussed below, the PPAR (STEIN) discloses CDS-Server(s) “CDSS(s)” as a router computing device that -includes a memory and a processor configured to) and further discloses  a server computing device (EAS Server/Service Provider/CDS server “EASS/SP/CDS”) (see figs.1-9B, [0014-0017] that provides EAS file, listing or container: digital objects and descriptors including URLs (playlist or manifest) to the CDSS (see [0019-0020], [0026-0028] and [0031-0035]]);  besides the disclosure of the PPAR, the PPAR uses discovery messages and notifying clients responsive to receiving new messages or updates (to interrupt on going services in real-time) feature list which may be sent to the client as a unicast message, if IP streaming content is being displayed, it is stopped for new EAS or updates; client uses the URLs within the received container to retrieve the new EAS multimedia (Ads, on-demand EAS, subscription, etc.) and further calculates view current view time and remaining viewing time in processing other EAS content, the client device may further independently evaluate all message criteria to determine whether the message is active, how to present the alert multimedia live and on-demand messages: text scroll, text scroll with audio, text scroll video details and other format; CDSS/host client device(s) monitoring the duration of each EAS message, time spent viewing, expiration and other information; As further discussed below; the (EAS Server/Service Provider/CDS “EASS/SP/CDS” including host client device(s)-provides on-demand EAS streaming services, live broadcast multimedia services, audio, video, etc.) (see figs.1-9B, [0014-0017], a first Emergency Alert System (EAS) notification comprising an EAS media file manifest Universal Resource Locator (URL) of an EAS media file, where the EAS media file manifest URL indicates a location of an EAS media file(A/V/D) manifest ([0019-0020], [0026-0035], [0039-0042] and [0163-0168]), each CDSS(s) within geographical region, receives MPEG streaming A/V/D or multimedia, delivering EAS live multimedia services to specific to a geographical location and process some of all the multimedia services, filtering for location based services; EAS notification: streaming live broadcast or IP multicast,  text scrolling, text scrolling with audio, video details, etc.; provides EAS file, listing or container: digital objects and descriptors including URLs (playlist or manifest); EAS content Container: EAS ads, EAS subscription URLs, A/V/D playlist that indicates a content provider etc. and Responsive to receiving the first EAS notification (EAS services: live broadcast or IP multicast,  text scrolling, text scrolling with audio, video details, etc.,): intercepts, by the router computing device (Server 6) from a client computing device communicatively coupled to the router computing device, a first Internet Protocol (IP) streaming content request ([0067-0072], [0096-0113], [0124-0140] and [0143-0169-note various conditions]); the EAS may be delivery from CP-4 to each CDSS within geographical region, where each CDSS filters the EAS messages accordingly; wherein intercepting the first IP streaming content request comprises: receiving the first IP streaming content request via a communications network; and preventing the first IP streaming content request from being passed on via a communications network, and transmitting, by the router computing device to the client computing device, a first redirection response message comprising the EAS media file manifest URL; storing an IP streaming content URL of the first IP streaming content request; determining that playback of the EAS media file by the client computing device has ended; and responsive to determining that the playback of the EAS media file by the client computing device has ended: retrieving the IP streaming content URL of the first IP streaming content request; and transmitting a second redirection response message comprising the IP streaming content URL to the client computing device ([0041-0046], [0048-0064], [0085-0113], [0124-0140], [0143-0169-note various conditions]), upon booting up or initialization of CDSS(s)/Client(s), receives EAS message, the CDSS updates the Clients accordingly; each CDSS offers EAS on-demand servers, EAS live broadcast services, audio, video, etc., provides EAS feature list, manages local advertising and local URLs to support DLNA services and other LAN services of specific set of device types, manages EAS services to delete and discard expired EAS services, supports mDNS services with UPnP Client devices locating server(s) on the LAN, Client device(s) may be a host devices (i.e., as CDSS) to other devices all being mange by the specific CDSS; each CDSS constructs a container containing listing as of the EAS messages including URLs as an EAS ad(s), EAS subscription, etc.; uses discovery messages and notifying clients responsive to receiving new messages or updates; feature list which may be sent to the client as a unicast message, if IP streaming content is being displayed, it is stopped for new EAS or updates; client uses the URLs within the received container to retrieve the new EAS multimedia (Ads, on-demand EAS, subscription, etc.) and further calculates view current view time and remaining viewing time in processing other EAS content, the client device may further independently evaluate all message criteria to determine whether the message is active, how to present the alert multimedia live and on-demand messages: text scroll, text scroll with audio, text scroll video details and other format; CDSS/host client device(s) monitoring the duration of each EAS message, time spent viewing, expiration and other information, as discussed below. Hence Applicant’s arguments are not persuasive, the claims limitations do not overcome the PARs as discussed below. This office action is made final.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-5, 9-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEIN (2014/0059594).
	As to claims 1-2, STEIN discloses processing emergency alert system messages and further discloses a method comprising:
	Receiving, by a router computing device comprising a memory and processor device communicatively coupled to the memory (figs.1, CDS-Server(s) “CDSS”-includes a memory and a processor configured to) from a server computing device (EAS Server/Service Provider/CDS “EASS/SP/CDS” including host client device(s)-provides on-demand EAS streaming services, live broadcast multimedia services, audio, video, etc.) (figs.1-9B, [0014-0017], a first Emergency Alert System (EAS) notification comprising an EAS media file manifest Universal Resource Locator (URL) of an EAS media file, where the EAS media file manifest URL indicates a location of an EAS media file(A/V/D) manifest ([0019-0020], [0026-0035], [0039-0042] and [0163-0168]), note each CDSS(s) within geographical region, receives MPEG streaming A/V/D or multimedia, delivering EAS live multimedia services to specific to a geographical location and process some of all the multimedia services, filtering for location based services; EAS notification: streaming live broadcast or IP multicast,  text scrolling, text scrolling with audio, video details, etc.; provides EAS file, listing or container: digital objects and descriptors including URLs (playlist or manifest); EAS content Container: EAS ads, EAS subscription URLs, A/V/D playlist that indicates a content provider etc., and
Responsive to receiving the first EAS notification (EAS services: live broadcast or IP multicast,  text scrolling, text scrolling with audio, video details, etc.,: intercepting, by the router computing device (Server 6) from a client computing device communicatively coupled to the router computing device, a first Internet Protocol (IP) streaming content request ([0067-0072], [0096-0113], [0124-0140] and [0143-0169-note various conditions]); note EAS may be delivery from CP-4 to server 6 within geographical regions, where server 6 filters EAS accordingly; wherein intercepting (uses discovery messages and notifying clients responsive to receiving new messages or updates; feature list which may be sent to the client as a unicast message, if IP streaming content is being displayed, it is stopped for new EAS or updates) the first IP streaming content request comprises: receiving the first IP streaming content request via a communications network; and preventing the first IP streaming content request from being passed on via a communications network, and transmitting, by the router computing device to the client computing device, a first redirection response message comprising the EAS media file manifest URL; storing an IP streaming content URL of the first IP streaming content request; determining that playback of the EAS media file by the client computing device has ended; and responsive to determining that the playback of the EAS media file by the client computing device has ended: retrieving the IP streaming content URL of the first IP streaming content request; and transmitting a second redirection response message comprising the IP streaming content URL to the client computing device ([0041-0046], [0048-0064], [0085-0113], [0124-0140], [0143-0169-note various conditions]), note upon booting up or initialization of CDSS(s)/Client(s), receives EAS message, the CDSS updates the Clients accordingly; each CDSS offers EAS on-demand servers, EAS live broadcast services, audio, video, etc., provides EAS feature list, manages local advertising and local URLs to support DLNA services and other LAN services of specific set of device types, manages EAS services to delete and discard expired EAS services, supports mDNS services with UPnP Client devices locating server(s) on the LAN, Client device(s) may be a host devices (i.e., as CDSS) to other devices all being mange by the specific CDSS; each CDSS constructs a container containing listing as of the EAS messages including URLs as an EAS ad(s), EAS subscription, etc.; uses discovery messages and notifying clients responsive to receiving new messages or updates; feature list which may be sent to the client as a unicast message, if IP streaming content is being displayed, it is stopped for new EAS or updates; client uses the URLs within the received container to retrieve the new EAS multimedia (Ads, on-demand EAS, subscription, etc.) and further calculates view current view time and remaining viewing time in processing other EAS content, the client device may further independently evaluate all message criteria to determine whether the message is active, how to present the alert multimedia live and on-demand messages: text scroll, text scroll with audio, text scroll video details and other format; CDSS/host client device(s) monitoring the duration of each EAS message, time spent viewing, expiration and other information. 
	As to claims 3-4, STEIN further discloses calculating a duration of the EAS media file; determining that playback of the EAS media file by the client computing device has ended; and responsive to determining that the playback of the EAS media file by the client computing device has ended: calculating a viewing time of the EAS media file by the client computing device; comparing the duration of the EAS media file with the viewing time; and transmitting, to the server computing device, a completion message comprising an identifier of the client computing device and a completion indication representing whether, based on the comparing, the client computing device viewed the entirety of the EAS media file and wherein calculating the duration of the EAS media file is based on an EAS media file manifest at a location indicated by the EAS media file manifest URL ([0073], [0141-0158] and [0168-0169]), note remarks in claim 1-2.
	As to claim 5, STEIN further discloses receiving, by the server computing device, the completion message from the router computing device; and storing the identifier of the client computing device, an identifier of the router computing device, an identifier of a subscriber associated with the router computing device, and the completion indication in an EAS viewership database ([0017], [0041], [0044], [0055-0060] and [0077-0079]).
	As to claims 9-10, STEIN further discloses where identifying, by the server computing device, a geographic region to which the first EAS notification applies; determining that the router computing device is within the geographic region; and responsive to determining that the router computing device is within the geographic region, transmitting the first EAS notification to the router computing device and wherein the router computing device comprises a Multiple-System Operator (MSO) managed wireless router ([0014-0015], [0026-0028], [0067-0069], [0073-0075] and [0094-0096]). 
	As to claim 11, STEIN further discloses where transmitting the first redirection response message comprising the EAS media file manifest URL to the client computing device is based on the router computing device identifying the client computing device as a streaming media client device ([0042-0053], [0056-0058], [0083-0086] and [0164-0169])
	As to claims 13-14, the claimed “A router computing device…” is composed of the same structural elements that were discussed with respect to claims 1-2. 
	Claim 15 is met as previously discussed in claim 3.
	Claim 16 is met as previously discussed in claim 4.
	Claim 17 is met as previously discussed in claim 11.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 6-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEIN (2014/0059594) in view of MOULINE et al (10,924,891). 
	As to claims 6-7, STEIN discloses all the claim limitations as discussed above with respect to claim 5, and further discloses monitoring subscribers and non-subscribers and subscribing the non-subscribers within a geographical area accordingly including determining duration spent viewing the alert and providing alerts based on viewership data ([0041-0044], [0055-0060], [0077-0078], [0152-0153] and [0168-0169]), BUT appears silent as to calculating, by the server computing device based on the EAS viewership database, one or more of: a number of subscribers within a geographic region that received the EAS media file; and a number of subscribers within the geographic region that did not view the entirety of the EAS media file, identifying, by the server computing device based on the EAS viewership database, at least one subscriber that did not view the entirety of the EAS media file; and resending, by the server computing device, a second EAS notification to only at least one router computing device corresponding to the at least one subscriber 
	However, in the same field of endeavor, MOULINE discloses intelligent message-channel selection and related features for alert systems and methods and further discloses a server computing device where based on the EAS viewership database, one or more a number of subscribers within a geographic region that received the EAS media file; and a number of subscribers within the geographic region that did not view the entirety of the EAS media file, identifies, at least one subscriber that did not view the entirety of the EAS media file; and resending, by the server computing device, a second EAS notification to only at least one router computing device corresponding to the at least one subscriber (figs.1-11, Col.4, line 20-Col.5, line 21, line 35-Col.6, line 19, Col.9, line 60-Col.11, line 25 and Col.18, line 42-Col.19, line 9), based on historical data, continuously targets specific alerts  to specific members, groups, subscribers or users and within specific location(s) or as the users locations changes..
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of MOULINE into the system of STEIN in other to target specific alert messages to subscribers based on the historical data
	As to claim 8, STEIN further discloses where the at least one router computing device comprises the router computing device; and the method further comprises: receiving, by the router computing device, the second EAS notification; and responsive to receiving the second EAS notification: intercepting a second IP streaming content request by the client computing device; and transmitting a third redirection response message comprising the EAS media file manifest URL to only the client computing device ([0135-0138], [0143-0158] and [0168-0169]), note remarks in claims 1-2, note if an IP content is being display the CDSS and/or client based on a criteria determined and stored records, stops the rendering of the content being display to display other new EAS contents including using URLs to retrieve other related EAS content.
	As to claim 18, STEIN discloses processing emergency alert system messages and further discloses a server computing device comprising:
	 A memory and processor device communicatively coupled to the memory (figs.1, EAS Server/Service Provider “EASS/SP”) (figs.1-9B, [0014-0017]) includes a memory and a processor configured to: 
Transmit, to a router computing device (CDS-Server) a first Emergency Alert System (EAS) notification comprising an EAS media file manifest Universal Resource Locator (URL) of an EAS media file ([0019-0020], [0026-0028] and [0031-0035]]), note the CDSS provides EAS file, listing or container: digital objects and descriptors including URLs; EAS Server/Service Provider/CDS “EASS/SP/CDS” including host client device(s)-provides on-demand EAS streaming services, live broadcast multimedia services, audio, video, etc.)and
Receive from the router computing device (CDSS), a completion message comprising an identifier of a client computing device communicatively coupled to the router computing device and a completion indication representing whether the client computing device viewed the entirety of the EAS media file; store the identifier of the client computing device, an identifier of the router computing device, an identifier of a subscriber associated with the router computing device, and the completion indication in an EAS viewership database ([0041-0046], [0048-0064], [0077-0079]), [0085-0096], [0143-0158] and [0168-0169]), note upon booting up or initialization of CDSS(s)/Client(s), receives EAS message, the CDSS updates the Clients accordingly; each CDSS offers EAS on-demand servers, EAS live broadcast services, audio, video, etc., provides EAS feature list, manages local advertising and local URLs to support DLNA services and other LAN services of specific set of device types, manages EAS services to delete and discard expired EAS services, supports mDNS services with UPnP Client devices locating server(s) on the LAN, Client device(s) may be a host devices (i.e., as CDSS) to other devices all being mange by the specific CDSS; each CDSS constructs a container containing listing as of the EAS messages including URLs as an EAS ad(s), EAS subscription, etc.; uses discovery messages and notifying clients responsive to receiving new messages or updates; feature list which may be sent to the client as a unicast message, if IP streaming content is being displayed, it is stopped for new EAS or updates; client uses the URLs within the received container to retrieve the new EAS multimedia (Ads, on-demand EAS, subscription, etc.) and further calculates view current view time and remaining viewing time in processing other EAS content, the client device may further independently evaluate all message criteria to determine whether the message is active, how to present the alert multimedia live and on-demand messages: text scroll, text scroll with audio, text scroll video details and other format; CDSS/host client device(s) monitoring the duration of each EAS message, time spent viewing, expiration and other information.
              STEIN discloses further discloses monitoring subscribers and non-subscribers and subscribing the non-subscribers within a geographical area accordingly including determining duration spent viewing the alert and providing alerts based on viewership data ([0041-0044], [0055-0060], [0077-0078], [0152-0153] and [0168-0169]), BUT appears silent as to calculating, by the server computing device based on the EAS viewership database, one or more of: a number of subscribers within a geographic region that received the EAS media file; and a number of subscribers within the geographic region that did not view the entirety of the EAS media file, identifying, by the server computing device based on the EAS viewership database, at least one subscriber that did not view the entirety of the EAS media file; and resending, by the server computing device, a second EAS notification to only at least one router computing device corresponding to the at least one subscriber 
	However, in the same field of endeavor, MOULINE discloses intelligent message-channel selection and related features for alert systems and methods and further discloses a server computing device where based on the EAS viewership database, one or more a number of subscribers within a geographic region that received the EAS media file; and a number of subscribers within the geographic region that did not view the entirety of the EAS media file, identifies, at least one subscriber that did not view the entirety of the EAS media file; and resending, by the server computing device, a second EAS notification to only at least one router computing device corresponding to the at least one subscriber (figs.1-11, Col.4, line 20-Col.5, line 21, line 35-Col.6, line 19, Col.9, line 60-Col.11, line 25 and Col.18, line 42-Col.19, line 9), based on historical data, continuously targets specific alerts  to specific members, groups, subscribers or users and within specific location(s) or as the users locations changes.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of MOULINE into the system of STEIN in other to target specific alert messages to subscribers based on the historical data
As to claim 20, STEIN further discloses identify a geographic region to which the first EAS notification applies; and determine that the router computing device is within the geographic region; and the processor device is configured to transmit the first EAS notification to the router computing device responsive to determining that the router computing device is within the geographic region ([0014-0015], [0026-0028], [0067-0069], [0073-0075] and [0094-0096]).

7.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEIN (2014/0059594) in view of LEE et al (2008/0172678)
As to claim 12, STEIN discloses all the claim limitations as discussed above with respect to claim 1, and further discloses using other Internet protocols for communicating messages ([0037] and [0067]),  BUT appears silent as to HTTP 307 to redirect the messages.
	However, in the same field of endeavor, LEE discloses using HTTP 307 and other HTTP version to redirect messages (figs.1-14, Abstract and [0168]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of LEE into the system of STEIN in use a specific HTTP protocol version for redirecting messages for a specific application.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /ANNAN Q SHANG/  Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      



ANNAN Q. SHANG